


Exhibit 10.1




Summary of Base Salaries
for
Executive Officers of Park National Corporation


On December 18, 2013, the Compensation Committee of the Board of Directors of
Park National Corporation (“Park”) approved the base salaries for the fiscal
year ending December 31, 2014, for each of the executive officers of Park: (a)
C. Daniel DeLawder, Chairman of the Board of Park and Chairman of the Board and
full-time executive officer of The Park National Bank, a subsidiary of Park; (b)
David L. Trautman, Chief Executive Officer and President of each of Park and The
Park National Bank; and (c) Brady T. Burt, Chief Financial Officer, Secretary
and Treasurer of Park and Senior Vice President and Chief Financial Officer of
The Park National Bank. Those base salaries are:
* David L. Trautman -- $775,000
* C. Daniel DeLawder -- $563,250
* Brady T. Burt -- $325,000




